


Exhibit 10.93


[isurplogoa01.jpg]






Iowa State University Research Park Corporation
2711 South Loop Drive, Suite 4050
Ames, Iowa 50010-8648


Memorandum of Agreement






DATE:        January 2, 2014


TO:        Carl Langren
BioProtection Systems Corporation
2503 S. Loop Drive, Suite 5100
Ames, IA 50010


FROM:        Steven T. Carter, President


RE:
ADDENDUM TO THE LEASE BETWEEN ISU RESEARCH PARK CORPORATION AND BIOPROTECTION
SYSTEMS CORPORATION DATED AUGUST 22, 2005.



The following information constitutes additions to the Lease Agreement between
ISU Research Park Corporation (Landlord) and BioProtection Systems Corporation
(Tenant). Upon signatures of appropriate representatives of Landlord and Tenant
affixed to this Memorandum, this Memorandum becomes a part of that Lease
Agreement dated August 22, 2005.


Tenant has requested and Landlord agrees to extend the lease for Suite 3900
(±3,147 rsf) in the following manner:


Sq. Ft.        Sq. Ft.        Monthly    Monthly    Annual     Annual
Base        Operating    Base        Operating    Base     Operating
Term        Rents        Rents        Rents        Rents        Rents     Rents


11/1/2013-
10/31/2014    $12.75        Actual        $3,343.69    Actual        $40,124.28    Actual




--------------------------------------------------------------------------------




BioProtection Systems Corp.                                    Exhibit 10.93
Page Two
January 2, 2014




Tenant leases the space as is. Any modifications will be at the Tenant’s sole
expense. Landlord agrees to release Tenant from this lease obligation upon
Tenant’s move into another facility at the ISU Research Park. Gas & water usage,
as well as utility costs for the HVAC system, will be prorated & invoiced
monthly. Electricity is metered separately & is invoiced directly from the
provider. Subject to the terms of this Memorandum, Tenant agrees that all terms
and conditions of the August 22, 2005 Lease and those described in this
Memorandum shall remain in force.


Please sign and return both originals to my office by January 3, 2014 if you
concur with the above terms. We will then send a fully executed copy for your
records.




AGREED
FOR                            FOR
BioProtection Systems Corp.                ISU Research Park Corporation


/s/ Carl Langren                    /s/ Steve C. Carter                


VP Finance________________            Director_________________________    
Title                            Title
1/2/2014_________________            1/4/2014__________________________    
Date                            Date










